Citation Nr: 1744903	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  08-14 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a skin disability.

2. Entitlement to service connection for diabetes mellitus.

3. Entitlement to increases in the (30 percent prior to September 16, 2013, 50 percent from that date to January 11, 2017 and from May 1, 2017) ratings assigned for posttraumatic stress disorder (PTSD).

4. Entitlement to a rating in excess of 30 percent for bronchial asthma.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1981 to May 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) and an October 2009 rating decision by the Philadelphia, Pennsylvania RO.  The March 2007 rating decision, in pertinent part, granted service connection for bronchial asthma and PTSD, rated 30 percent, each, effective March 24, 2004.  The October 2009 rating decision, in pertinent part, found new and material evidence had not been received to reopen a claim of service-connection for a skin disability, denied service connection for diabetes mellitus, and denied entitlement to TDIU.  An interim (May 2015) rating decision increased the rating for PTSD to 50 percent, effective September 16, 2013.       The Veteran's claims file is now in the jurisdiction of the Philadelphia RO.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In January 2016, the Board reopened the claim of service connection for a skin disability and (on de novo review) remanded that matter and the remaining claims for additional development.  [The January 2016 Board decision also dismissed the matter of service connection for asbestosis, and that matter is no longer before the Board.]  

An interim (March 2017) rating decision assigned a temporary total (100 percent) hospitalization rating for PTSD from January 11, 2017, to March 1, 2017.  A July 2017 rating decision extended the temporary total rating to May 1, 2017.  [Accordingly, the matter of the rating for PTSD from January 11, 2017 to May 1, 2017 is not before the Board.]  

The Agency of Original Jurisdiction is advised that the most recent code sheets do not correctly reflect the assigned staged ratings for PTSD.  Code sheets issued in March 2017 and July 2017 indicate the effective date for the 50 percent rating is March 1, 2017 and May 1, 2017, respectively, rather than September 16, 2013 as assigned by the May 2015 rating decision.  Corrective action is needed to ensure that the rating codesheet reflects the correct rating for PTSD.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that further development of the record is again needed for a proper adjudication of the claims on appeal.  May 2013 vocational rehabilitation records associated with the claims file pursuant to the January 2016 remand indicate the Social Security Administration (SSA) granted the Veteran disability benefits in July 2012.  SSA records are constructively of record, and VA is obligated to obtain them when there exists a reasonable possibility that they could help the appellant substantiate a claim for VA benefits.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Board is unable to find that SSA records would not be relevant to the claims seeking increases in the ratings for his PTSD and asthma, and a TDIU rating.   All records of evaluations and treatment the Veteran has received for PTSD and asthma from March 24, 2004 to the present are pertinent evidence.  SSA disability benefits were granted during the evaluation period, and must be sought. 

In the January 2016 remand, the Board directed the AOJ to arrange for examinations in connection with the claims seeking service connection for skin disability and diabetes mellitus, increased ratings for PTSD, asthma, and TDIU.  In April 2016, the Veteran provided VA with a new mailing address.  The examination notice worksheet listed his old address.  The new address was listed as his VBA (Veterans Benefits Administration) address, but the worksheet does not identify where the examination notice was sent (given what is in the record, the inference is that it was sent to an address no longer in use).  A September 2016 letter mailed to the new address requested the Veteran to contact VA regarding his VA examinations within 10 days.  He did not respond, and a supplemental statement of the case (SSOC) was issued in October 2016.  An October 2016 Report of General Information notes he reported he did not receive notice of the VA examinations at his current address, (the one he provided in April 2016).  He reported the same in a November 2016 statement.  There is no indication an examination notice was ever sent to the Veteran's correct address; in fact, the record suggests otherwise.  Corrective action is necessary.  The Board notes that the Veteran was afforded a VA asthma examination in June 2017; a contemporaneous examination for asthma should be scheduled only if suggested by additional evidence received.   

Alternative theories of entitlement to service connection for a skin disability have been raised.  The Veteran contends his variously diagnosed skin disability was caused by his exposure to jet fuels in service.  On October 2008 Commonwealth of Pennsylvania Department of Corrections (DOC) examination, psoriasis vulgaris of the scalp was diagnosed.  On July 2010 VA examination, seborrheic dermatitis was diagnosed.  The examiner noted he could not find evidence of such disability in the Veteran's service treatment records (STRs), but that his STRs did show he had groin dermatitis in 1983, was treated for a jet fuel burn later that year, and was treated for a rash on his face that was possibly caused by exposure to jet fuel in November 1983.  On March 2015 VA examination, acne was diagnosed.  The Veteran did not provide a specific onset date, but the examiner noted his STRs did not document the condition.  He opined it was apparent it began after separation.  In a March 2015 addendum, the examiner opined the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He opined there was not a confirmed diagnosis of chronic seborrheic dermatitis or psoriasis ever documented by a provider.  He noted a staph infection is not a chronic condition and would be considered acute and transitory.  He also noted that the cause of acne keloidalis is unknown and that it was found on the back of the Veteran's scalp, where exposure to jet fuel was not likely.  Alternatively, in a July 2017 appellate brief, the Veteran's representative contended the variously diagnosed skin disability is secondary to his service-connected PTSD and/or asthma, asserting the relation of such disabilities is accepted medical principle.  If a skin disability is determined to not be directly related to service, further opinions regarding whether the skin disability was caused or aggravated by the PTSD or asthma would be needed.  

The January 2016 Board remand also ordered the AOJ to secure for the record all outstanding records of VA treatment the Veteran has received for PTSD from March 2004 to the present, including records of Vet Center treatment.  It does not appear such records were sought or received.  On remand, such records and any outstanding records of VA treatment the Veteran has received for PTSD, asthma, any skin disorder, and diabetes mellitus should be obtained.

The case is REMANDED for the following:

1. The AOJ should obtain from SSA copies of their decision granting the Veteran benefits and the record upon which the decision was made.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should ensure it has the Veteran's correct current address of record and advise him that the complete records of his private (non-VA) treatment for a skin disorder, diabetes mellitus, PTSD, and asthma are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  The AOJ should secure for the record all records of such treatment.  If any private (non-VA/SSA) records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private treatment records are received.
3. The AOJ should secure for association with the record all outstanding records of VA treatment the Veteran has received for PTSD, asthma, any skin disorder, and diabetes mellitus from June 2017 to the present (to specifically include treatment at any Vet Center, at the James E. Van Zandt VA Medical Center (VAMC) in Altoona, Pennsylvania; at the Lebanon, Pennsylvania VAMC; at the Pittsburgh, Pennsylvania VAMC;  at the Martinsburg, West Virginia VAMC; and at the Johnstown, Pennsylvania VA Outpatient Clinic).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised. 

4. The AOJ should thereafter arrange for the Veteran to be examined by a dermatologist to determine the nature and likely etiology of his variously diagnosed skin disabilities.  [The notice of the examination must be mailed to his established current address.] The examiner should obtain a history from the Veteran, review his entire VA record (to specifically include this remand, his STRs, and his postservice treatment records), and provide opinions that respond to the following:

(a) Please identify (by diagnosis) each skin disability found, specifically indicating whether or not he has the noted diagnoses of psoriasis vulgaris, seborrheic dermatitis, and acne keloidalis.  If a skin disability entity noted in the record is not found on examination, the discrepancy must be explained (i.e., was it misdiagnosed, resolved since, etc.).  

(b) Please identify the likely etiology for each skin disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service, to include complaints and treatment for skin conditions and conceded exposure to jet fuel therein or was either caused or aggravated (the concept of aggravation must be specifically addressed) by the Veteran's service-connected PTSD or asthma?  If a skin disability is found to not have been caused, but to have been aggravated by the service-connected PTSD or asthma, please identify the degree of impairment that is due to such aggravation.

If a skin disability is determined to be unrelated to the Veteran's service or his service connected PTSD and asthma, the examiner should identify the etiology considered more likely.

The examiner must explain the rationale for all opinions and should specifically comment on the July 2010 and March 2015 VA opinions noted above, citing to supporting clinical data and medical literature.

5. The AOJ should also arrange for the Veteran to be examined by an endocrinologist to determine whether he has diabetes mellitus (and, if so, its likely etiology).  [The notice of the examination must be mailed to his established current address.]  His entire VA record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran currently have diabetes mellitus?  If not, reconcile that conclusion with the diagnoses of diabetes mellitus noted in his medical records, including on July 2010 VA examination.  (The examiner should note that a governing regulation provides that diabetes mellitus is considered to be a chronic disease.)      

(b) If diabetes mellitus is diagnosed, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) the Veteran's active duty service; or was either caused or aggravated by the Veteran's claimed skin disability and specifically by medication prescribed to treat a skin disability for which service connection is sought?  If diabetes mellitus is found to not have been caused, but to have been aggravated by the claimed skin disability, please identify the degree of impairment that is due to such aggravation.

If diabetes mellitus is determined to be unrelated to the Veteran's service or to a claimed skin disability/its treatment, the examiner should identify the etiological factor(s) considered more likely.

6. The AOJ should also arrange for a psychiatric evaluation of the Veteran to assess the severity of his PTSD.  [The notice of the examination must be mailed to his established current address.]  The Veteran's entire record (to include all records received pursuant to the remand instructions above) must be reviewed by the examiner in conjunction with the examination.  The examiner should also have available for review the 38 C.F.R. § 4.130 criteria for rating mental disorders.  The examiner should note the presence or absence of each symptom listed in the criteria for ratings above 30 percent prior to September 16, 2013, and above 50 percent from that date (and also note any symptoms of similar gravity found that are not listed).  

The examiner should also (based on review of the record and interview and examination of the Veteran) offer an opinion regarding the functional impact of the Veteran's service-connected PTSD, including on his ability to engage in substantially gainful employment consistent with his education and experience.  The examiner should offer comment as to the types of employment that would be precluded by such disability and also the types of employment, if any, that remain feasible despite the PTSD.

The examiner must explain the rationale for all opinions

7. The AOJ should thereafter arrange for any further development suggested by the evidence received (e.g., a new VA asthma examination, if indicated), then review the entire record and readjudicate the claims (the claim for TDIU following all further development needed, and in light of the determinations made on the other issues).  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

